Per Curiam.

Respondent conceded that on August 11, 1961 he was convicted upon his plea of guilty to one count of an information filed against him in the United States District Court for the Northern District of New York charging Federal misdemeanors in that he willfully failed to file income tax returns for the calendar years 1954,1955 and 1956 in violation of section 7203 of the Internal Revenue Code of 1954 (U. S. Code, tit. 26, § 7203). This constituted professional misconduct in violation of canons 29 and 32 of the Canons of Professional Ethics and it is so adjudged. (Matter of Edelbaum, 10 A D 2d 64, motion for leave to appeal denied 7 N Y 2d 712.)
Taking into consideration respondent’s otherwise satisfactory record as a member of the Bar, his voluntary filing of the income tax returns and payment of the taxes owed with interest and civil penalties, the punishment heretofore imposed in the United States District Court and other mitigating circumstances disclosed herein, we reach the conclusion that respondent should he suspended for a period of three months.
Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.
Respondent suspended for a period of three months.